 

Exhibit 10.2

 

HMN FINANCIAL, INC.

2009 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT*

 

 

Full Name of Participant:

Number of Shares Covered:

Grant Date:

Vesting Schedule:


Vesting Date

 

Date Specified in Section 3

Number of Share(s) Which

Become Vested

 

[All Shares]

 

 

 

This is a Restricted Stock Agreement (“Agreement”) between HMN Financial, Inc.,
a Delaware corporation (the “Company”), and the Participant identified in the
table above.

 

RECITALS

 

WHEREAS, the Company maintains the HMN Financial, Inc. 2009 Equity Incentive
Plan (the “Plan”);

 

WHEREAS, the Board of Directors of the Company has appointed the Compensation
Committee (the “Committee”) to administer the Plan and determine the Awards to
be granted under the Plan; and     

 

WHEREAS, the Committee or its designee has determined that the Participant is
eligible to receive an Award under the Plan in the form of Restricted Stock;

 

NOW, THEREFORE, the Company and the Participant mutually agree as follows:

 

 

 

______________________

*   Any capitalized term used in this Agreement will have the meaning set forth
in this Agreement (including the table at the beginning of this Agreement) or,
if not defined in this Agreement, set forth in the Plan as it currently exists
or as it is amended in the future.

 

 
 

--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS

 



1.

Issuance of Restricted Shares.


  (a) Subject to the terms and conditions of this Agreement, the Company has
granted to the Participant Restricted Stock in the number of Shares specified at
the beginning of this Agreement. Such Shares of Restricted Stock are subject to
the restrictions provided for in this Agreement, and in the Plan, and are
referred to collectively as the “Restricted Shares” and each as a “Restricted
Share.” The terms “Restricted Shares” and “restricted stock” as used in this
Agreement shall also be deemed to encompass all securities or other property
(including cash) received or receivable by the Participant in replacement of or
in exchange for the Restricted Shares originally issued under this Agreement
pursuant to a recapitalization, reclassification, stock dividend, stock split,
stock combination, Corporate Transaction or other relevant event. In any
scenario in which the term “Restricted Shares” or “restricted stock” does
encompass such other securities or other property, the restrictions applicable
to such other securities or other property shall be evidenced and enforced to
the greatest degree possible by means comparable to those prescribed in this
Agreement for Shares subject to such restrictions, and where such measures are
impracticable, by the Company’s retention or escrow of such other securities or
other property until release to the Participant or forfeiture to the Company is
called for by the terms of this Agreement or any replacement award agreement.  
     

(b)

Each Restricted Share will be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Common Stock
certificates issued in the name of the Participant. Any such Common Stock
certificate will be deposited with the Company or its designee, together with an
assignment separate from the certificate, in blank, signed by the Participant,
and bear an appropriate legend referring to the restricted nature of the
Restricted Stock evidenced thereby. Any book-entry will be subject to transfer
restrictions and accompanied by a similar legend. Upon the vesting of Shares of
Restricted Stock and the corresponding lapse of the restrictions and forfeiture
conditions, the transfer restrictions and restrictive legend applicable to any
book-entry evidencing such Shares will be removed, or a certificate for the
Shares bearing no restrictive legend will be delivered to the Participant or a
Successor or a Transferee.



 

2.             Forfeiture and Transfer Restrictions.

 

 

(a)

Forfeiture. All unvested Restricted Shares will be forfeited by the Participant
to the Company, and the Participant will thereafter have no right, title or
interest whatsoever in such Restricted Shares, upon the earlier to occur of the
following: (i) the Participant’s Service with the Company and its Affiliates is
terminated for any reason, whether by the Company with or without cause,
voluntarily or involuntarily by the Participant or otherwise, or (ii) the
Company determines that the United States Department of the Treasury
(“Treasury”) has completely sold, exercised or otherwise disposed of (A) the
warrant to purchase 833,333 Shares that was issued by the Company to Treasury on
December 23, 2008 (the “Warrant”) and (B) any Shares, other securities and/or
other property (other than cash) acquired by Treasury upon the sale, exercise or
other disposition of the Warrant, and that the net cash proceeds received by
Treasury in connection therewith have not been sufficient to repay the unpaid
balance, as of the date of this Agreement, of the of the $26,000,000 in
financial assistance provided to the Company under the Troubled Asset Relief
Program (the “Financial Assistance”) established under the Emergency Economic
Stabilization Act of 2008, as amended (“EESA”). For purposes of this Agreement,
“net cash proceeds” shall mean the cash proceeds received by Treasury net of the
fees and costs incurred by Treasury in connection with the sale or other
disposition of the Warrant, Shares, other securities and/or other property
referenced in the preceding sentence, and net of any amount paid to exercise the
Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

Actions to Effectuate Forfeiture. The Company unilaterally may instruct the
Company’s transfer agent to adjust the stock register of the Company to reflect
the forfeiture of any Restricted Shares. If the Company does not have custody of
any and all certificates representing Restricted Shares so forfeited, the
Participant must immediately return to the Company any and all certificates
representing Restricted Shares so forfeited. Additionally, the Participant must
deliver to Company a stock power duly executed in blank relating to any and all
certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so forfeited and
issue and deliver to the Participant a new certificate for any Shares which
vested prior to forfeiture. For purposes of this Agreement, neither the transfer
of the Participant between any combination of the Company and its Affiliates,
nor a leave of absence granted to the Participant by the Company, will be deemed
a termination of employment.

        (c) Limitation on Transfer. Until such time as the Restricted Shares
have become vested under Section 3 of this Agreement, they may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of. Any
attempt to assign, transfer, pledge, hypothecate, or otherwise dispose of the
Restricted Shares contrary to the provisions hereof, and the levy of any
attachment or similar process upon the Restricted Shares, will be void.

  

3.

Vesting. All of the Restricted Shares will cease to be subject to potential
forfeiture and the transferability restrictions under Section 2 hereof on the
date that 100% of the Financial Assistance has been repaid to Treasury. For
purposes of this Agreement, the amount of such Financial Assistance that has
been repaid shall be determined in the same manner as such repayment would be
calculated for purposes of determining the percentage of “long-term restricted
stock” awards that may become transferable under the Interim Final Rule (31 CFR
Section 30.1) promulgated under Section 111 of EESA and the related guidance
provided by Treasury in connection therewith (including the Frequently Asked
Questions – Troubled Asset Relief Program Standards for Compensation and
Corporate Governance). Restricted Shares that have so ceased to be subject to
forfeiture and transferability restrictions are sometimes referred to as
“vested” or as “Vested Shares” in this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

4.

Corporate Transaction. If a Corporate Transaction (as defined in the Plan and
including for purposes of this Agreement any Change in Control described in
Section 2(g)(3) of the Plan) occurs before the Restricted Shares have vested or
been forfeited, the following provisions shall apply:

 

 

(a)

Repayment of Financial Assistance. If as a result of the Corporate Transaction,
Treasury will be entitled to receive net cash proceeds sufficient to pay the
then remaining unpaid balance of the Financial Assistance, then the Restricted
Shares shall vest in full as of the closing of the Corporate Transaction.

 

 

(b)

Continuation, Assumption or Replacement of Award. If as a result of the
Corporate Transaction, Treasury will not be entitled to receive net cash
proceeds that are sufficient to pay the then remaining unpaid balance of the
Financial Assistance, but in addition thereto will retain some or all of the
Warrant (as it may have been adjusted to reflect the Corporate Transaction) or
will retain or have received Shares, other securities or other non-cash property
in exchange for the Warrant or Shares previously acquired upon exercise of the
Warrant, then the definitive agreement governing the Corporate Transaction shall
provide for the continuation, assumption or replacement of this Restricted Stock
Award by the surviving or successor entity (or its parent entity) in such
Corporate Transaction. For purposes of this Section 4, this Restricted Stock
Award will be considered assumed or replaced if, in connection with the
Corporate Transaction, either (i) the contractual obligations represented by
this Award are expressly assumed by the surviving or successor entity (or its
parent entity) with appropriate adjustments to the number and type of Restricted
Shares subject to this Award that reflects the consideration to be received in
the Corporate Transaction by holders of Shares generally and preserves the
intrinsic value of this Award existing at the time of the Corporate Transaction,
or (ii) the Participant has received a comparable restricted stock award that
reflects the consideration to be received in the Corporate Transaction by
holders of Shares generally and preserves the intrinsic value of this Award
existing at the time of the Corporate Transaction and is subject to
substantially similar terms and conditions, including the vesting condition, as
this Award.

 

5.

Stockholder Rights. Except as otherwise specifically provided in this Agreement
or the Plan, the Participant will have all the rights of a stockholder of the
Company with respect to the Restricted Shares as of the Grant Date specified at
the beginning of this Agreement. Any dividends or distributions, other than
regular cash dividends, declared and paid with respect to Restricted Shares will
be subject to the same risk of forfeiture and other restrictions as the
underlying Restricted Shares.

 

6.

Tax Withholding. The parties hereto recognize that the Company or one of its
Affiliates may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Participant
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Participant’s receipt of the
Restricted Shares. The Participant agrees that, at such time, if the Company or
its Affiliate is required to withhold such taxes, the Participant will promptly
pay, in cash upon demand to the Company or the Subsidiary having such
obligation, such amounts as will be necessary to satisfy such obligation. In
lieu of all or any part of a cash payment from the Participant upon the vesting
of the Restricted Shares, the Committee may permit the individual to cover all
or any part of the required withholdings (up to the Participant’s minimum
required tax withholding rate or such other rate that will not trigger a
negative accounting impact) through a reduction in the number of Vested Shares
delivered to the Participant or through a delivery or tender to the Company of
Shares held by the Participant or other person, in each case valued in the same
manner as used in computing the withholding taxes under applicable laws.

 

 
 

--------------------------------------------------------------------------------

 

 

The Participant further acknowledges that the Company has directed the
Participant to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which the Participant may reside, and the tax consequences of the Participant’s
death.

 



7.

Restrictive Legends and Stop-Transfer Orders.



  



 

(a)

Legends. Any certificate or certificates representing the Restricted Shares will
bear the following legend (as well as any legends required by applicable state
and federal corporate and securities laws) noting the existence of the
restrictions set forth in this Agreement:

 

  “THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND THE PARTICIPANT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”  





       

(b)

Stop-Transfer Notices. The Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

        (c) Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Restricted Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the Restricted Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom the Restricted Shares
will have been so transferred.




8.

Not Part of Employment Contract; Discontinuance of Employment. This Agreement
awards Restricted Stock to the Participant, but does not impose any obligation
on the Company to make any future grants or issue any future awards to the
Participant or otherwise continue the participation of the Participant under the
Plan. This Agreement will not give the Participant a right to continued
employment or Service with the Company or any Affiliate, and the Company or
Affiliate employing the Participant may terminate his or her Service and
otherwise deal with the Participant without regard to the effect it may have
upon him or her under this Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

  By executing this Agreement, the Participant expressly acknowledges the above.

 

9.

Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive upon the Company and the Participant. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.

 

10.

Binding Effect. This Agreement will be binding in all respects on the heirs,
representatives, successors and assigns of the Participant (and included for the
sake of clarification, a Successor or Transferee of the Participant), and on the
successors and assigns of the Company.

 

11.

Choice of Law. This Agreement is entered into under the laws of the State of
Delaware and will be construed and interpreted thereunder (without regard to its
conflict-of-law principles).

 

12.

Entire Agreement. This Agreement and the Plan set forth the entire agreement and
understanding of the parties hereto with respect to the issuance of the
Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance of
these Restricted Shares and the administration of the Plan.

 

13.

Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.

 

14.

Acknowledgment of Receipt of Copy. By execution hereof, the Participant
acknowledges having received a copy of the Plan.

 

15.

No Right to Continued Employment. This Agreement will not give the Participant
the right to continued employment or service with the Company or any Affiliate,
and the Participant’s then employer may terminate the Participant’s employment
or service at any time and otherwise deal with the Participant without regard to
the effect it may have upon the Participant under this Agreement.

 

16.

Regulatory Compliance. Notwithstanding any other provision of this Agreement:

 

 

(a)

Any payment or benefit to be made or provided to the Participant pursuant to
this Agreement shall be subject to and conditioned upon compliance with 12 CFR
Part 359, “Golden Parachute and Indemnification Payments.”

 

 

(b)

Incorporated by reference herein are the terms required to be contained in
employment contracts by 12 CFR Section 563.39.

 

IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the date of issuance specified at the beginning of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

PARTICIPANT

 

                          HMN FINANCIAL, INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its

   

 

 

 

 

 

 

 

 

 

 

-7-